Citation Nr: 1047215	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-30 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.  

2.  Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to July 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision entered in September 2004 by the 
VARO in Huntington, West Virginia, denying entitlement to service 
connection for a right shoulder disorder and determining that new 
and material evidence had not been received to reopen a 
previously denied claim for service connection for a right knee 
disorder.  

Pursuant to his request, the Veteran was afforded a hearing 
before the Board, sitting at the RO, in July 2009.  A transcript 
of that proceeding is of record.  At such hearing, the Veteran 
moved the Board to hold the record open for a period of 30 days 
in which to submit additional documentary evidence, inclusive of 
a lay statement.  That motion was granted by the Board, but no 
additional evidence was received within the allotted time frame 
or thereafter.  

The Board herein finds that new and material evidence has been 
received by VA to permit reopening of the Veteran's claim for 
service connection for a right knee disorder. That reopened claim 
is addressed in the REMAND portion of the decision below, and is 
REMANDED to the RO via the VA's Appeals Management Center (AMC) 
in Washington, DC.




FINDINGS OF FACT

1.  By his written statement, received by the Board in July 2009, 
the Veteran withdrew from appellate consideration the issue of 
his entitlement to service connection for a right shoulder 
disorder.  

2.  Service connection for a right knee disorder was denied by 
prior RO determinations, the most recent of which was entered in 
March 2006; following notice to the Veteran of the March 2006 
denial and his appellate rights, no timely appeal was initiated.  

3.  A claim to reopen for service connection for a right knee 
disorder was received by VA later in March 2006.  

4.  Since entry of the March 2006 decision, evidence received by 
VA was not previously before VA decision makers, relates to an 
unestablished fact, and raises a reasonable possibility of 
substantiating the previously denied claim for service connection 
for a right knee disorder.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal as to the 
issue of entitlement to service connection for a right shoulder 
disorder have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The RO's decision of March 2006, denying most recently the 
Veteran's claim for service connection for a right knee disorder, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2010).  

3.  Since entry of that decision in March 2006, new and material 
evidence has been received by VA with which to reopen the 
previously denied claim for a right knee disorder.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim for Service Connection for a Right Shoulder 
Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202. Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.

Here, the Veteran, by means of his written statement, received by 
the Board in July 2009 at the time of his Board hearing, 
indicated that he was withdrawing from appellate consideration 
the issue of his entitlement to service connection for a right 
shoulder disorder.  Hence, there remain no allegations of errors 
of fact or law for appellate consideration as to that matter, and 
as the Board does not have jurisdiction to review the appeal 
relating thereto, it must be dismissed.

Claim to Reopen: Service Connection for a Right Knee Disorder

As the disposition herein reached is favorable to the appellant, 
the need to discuss the VA's efforts to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), as codified in the United States Code, its 
implementing regulations, or the body of law interpretive 
thereof, is obviated.

In general, decisions of the agency of original jurisdiction (the 
RO) or by the Board that are not appealed within in the 
prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 
C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last 
final denial on any basis (either upon the merits of the case, or 
upon a previous adjudication that no new and material evidence 
had been presented) will be evaluated in the context of the 
entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Applicable law provides that service connection will be granted 
if it is shown that the appellant suffers from disability 
resulting from an injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury or disease in 
line of duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  In 
addition, certain chronic diseases, such as arthritis, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection also may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. West, 
13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Service connection for a right knee disorder was originally 
denied by RO action in February 1992, when it was determined that 
the Veteran's right knee disorder preexisted service and did not 
undergo inservice aggravation.  Following notice to the Veteran 
of the denial action and his appellate rights, no timely appeal 
was initiated.  A claim to reopen was then filed in August 2005, 
and by its rating decision of March 2006, the RO found that new 
and material evidence had not been received by VA with which to 
reopen the previously denied claim.  Notice of that action and 
with respect to the Veteran's appellate rights was then furnished 
to him later in March 2006.  Inasmuch as no timely appeal of that 
decision was initiated, the March 2006 denial of service 
connection as referenced above was rendered final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104.  

Given the finality of the most recent denial of service 
connection in March 2006, as set forth above, the question at 
this juncture is whether new and material evidence has been 
received by VA to reopen the Veteran's previously denied claim.  
This ordinarily necessitates a review of the evidence submitted 
prior to and subsequent to those most recent, final denial.  
However, in this instance, notice is taken by the Board that the 
record includes the transcript of the Veteran's recent Board 
hearing, at which he offered testimony as to extent of any 
preservice right knee disorder, which entailed only right knee 
pain, without any medical evaluation or treatment, in addition to 
the occurrence of two separate right knee episodes in service, 
one of which during basic training and the other in or about 
October 1966, during the seventh week of training, when  X-rays 
revealed a fractured kneecap.  Per his sworn testimony, the 
initial episode during basic training required him to ambulate on 
crutches for two or three days, followed by light duty for one or 
two weeks.  The second incident was reported to entail massive 
swelling and which involved X-rays interpreted by a Dr. Colburt 
as identifying a crack across the right kneecap.  The Veteran's 
spouse also testified that she had learned of the Veteran's right 
knee problems during basic training from a person serving with 
the Veteran who was home on leave and that she otherwise had 
communicated with the Veteran at other times and was made aware 
of his continuing right knee difficulties.  

This testimonial evidence, the credibility of which, although not 
its weight, is to be presumed per Justus v. Principi, 3 Vet. App. 
510, 513 (1992), meets the requisites of 38 C.F.R. § 3.156, 
including raising a reasonable possibility of substantiating the 
claim for service connection for a right knee disorder by means 
of inservice aggravation involving two separate injuries or 
episodes, or by way of service incurrence.  To that extent, 
alone, the previously denied claim therefor is reopened and such 
matter is further addressed in the Remand portion of this 
document.


ORDER

The appeal involving the Veteran's claims for service connection 
for a right shoulder disorder is dismissed.  

New and material evidence having been received, the claim for 
service connection for a right knee disorder is reopened.


REMAND

There remains for consideration the merits of the Veteran's 
reopened claim for service connection for a right knee disorder, 
but it appears that additional development is necessary prior to 
the Board's entry of a final decision as to such matter.  In this 
regard, the Board finds that the conduct of a VA medical 
examination and the solicitation of a medical opinion as to 
questions raised by this case are necessary prior to final 
adjudication.  Remand to permit the AMC to undertake this 
development is therefore necessitated.  38 C.F.R. § 19.9 (2010).  

Accordingly, this portion of the Veteran's appeal is REMANDED for 
the following actions:

1.  Ensure compliance with the provisions 
of 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2010) and 38 C.F.R. § 3.159 (2010), 
in terms of the remaining appellate issue 
as to the Veteran's reopened claim for 
service connection for a right knee 
disorder in terms of what evidence is still 
needed to support his entitlement to the 
requested benefit and what the VA's role is 
in assisting him in obtaining that 
evidence.  

Also, request that the Veteran identify in 
writing to the extent possible all VA and 
non-VA health care providers or facilities, 
which have treated him since service for 
his right knee disorder, to include the 
names and addresses of those providers or 
facilities, the specific disability 
treated, and the approximate dates of 
treatment.  

Upon receipt of such information, the AMC 
should obtain all pertinent records of 
treatment, not already on file for 
inclusion in the Veteran's VA claims 
folder.  

2.  Obtain all pertinent VA treatment 
records, not already on file, including 
those compiled since May 2006, for 
inclusion in the Veteran's VA claims 
folder.  

3.  Thereafter, afford the Veteran a VA 
medical examination for the purpose of 
evaluating the nature and etiology of his 
claimed right knee disorder.  The claims 
folder should be made available to and 
reviewed by the VA  examiner for use in the 
study of this case and the prepared report 
of such evaluation should indicate whether 
the claims folder was made available and 
reviewed.  Such examination should also 
entail the taking of a complete medical 
history, as well as the conduct of a 
physical examination and all diagnostic 
studies deemed warranted by the examiner.

As well, the VA examiner is asked to offer 
an opinion as to the following:

(a)  Is it unequivocal that a right knee 
disorder pre-existed the Veteran's entrance 
onto active duty in September 1966?  

(b)  If the answer to (a) above is yes, is 
it unequivocal that the Veteran's right 
knee disorder was not aggravated during his 
period of active duty from September 1966 
to July 1968?

(c)  If the answer to (a) above is no, is 
it at least as likely as not that a right 
knee disorder originated during the 
Veteran's period of service from September 
1966 to July 1968 or is otherwise related 
thereto, including any injury occurring in 
service?  Is there a showing of arthritis 
of the right knee during the one-year 
period after service, and, if so, to what 
degree?  

The examiner is advised that aggravation 
for legal purposes is defined as a 
worsening of the underlying disability 
beyond its natural progression versus a 
temporary flare-up of symptoms.

The examiner is further advised that the 
term as likely as not does not mean within 
the realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended onset date or causal 
relationship; less likely weighs against 
the claim.


The examiner is also asked to provide a 
rationale used in formulating his or her 
opinion in the written report and if any 
requested opinion cannot be provided 
without resort to speculation that fact and 
the reasons why that is the case should be 
fully set forth within the examination 
report.

4.  Lastly, readjudicate the Veteran's 
reopened claim for service connection for a 
right knee disorder and if the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case, which should contain notice of 
all relevant actions taken on the claims 
for benefits.  An appropriate period of 
time should then be allowed for a response, 
before the record is returned to the Board 
for further review.


The Veteran need take no action until otherwise notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn as to the outcome of this matter by the actions 
herein requested.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


